Citation Nr: 1229491	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  05-08 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her mother



ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1969 and from March 1979 to April 1973.  He died on August [redacted], 1992.  The appellant is his daughter.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.

The appellant and her mother testified in support of this claim during a hearing held before the undersigned Veterans Law Judge at the RO in August 2006.

The Board remanded this claim to the RO for additional action in May 2007 and November 2010.  In these remands, the Board included as a claim on appeal eligibility for Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C.A. Chapter 35.  Therein, it instructed the RO to furnish the Veteran a statement of the case on the claim in response to a notice of disagreement he had filed, but after the RO did so, the Veteran did not perfect his appeal on the claim.  It is therefore not now before the Board for appellate review. 

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this appeal.



FINDINGS OF FACT

1.  The Veteran died on August [redacted], 1992; the immediate cause of death was hepatic encephalopathy due to or the consequence of end stage liver disease.

2.  At the time of his death, the Veteran was not service connected for any disabilities.  

3.  A service-connected disability was not the immediate or underlying cause of death, or etiologically related thereto, and did not contribute substantially or materially to the death, aid or lend assistance to the production thereof, or combine to cause it.  


CONCLUSION OF LAW

The Veteran's death was not due to a service-connected disability.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002).

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In claims for Dependency and Indemnity Compensation (DIC) benefits based on service connection for the cause of a veteran's death, additional notice is required, including: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  The content of the notice letter in such a case depends upon the information the claimant provides in his application.  The letter should be tailored to respond to the details noted in the application.  An original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom. Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009).

In this case, the RO provided the appellant with VCAA notice on her claim by letters dated August 2003, June 2007, April 2008 and November 2011.  In the letters, the RO acknowledged the appellant's claim, notified her of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified her of VA's duty to assist and indicated that it was developing her claim pursuant to that duty.  As well, the RO identified the evidence it had received in support of the appellant's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the appellant in obtaining all other outstanding evidence provided she identified the sources thereof.  The RO also noted that, ultimately, it was the appellant's responsibility to ensure VA's receipt of all pertinent evidence.  

In August 2009, the appellant pointed out that the RO was not privy to all pertinent medical records when it denied her claim.  She asserted that the RO had erred in at least one case by listing the wrong social security number on documents prepared in support of this appeal and, as such, VA should ensure that it used the correct number in requesting all pertinent medical records.  She indicated that she had copies of the Veteran's records that she was willing to provide if VA was unable to obtain them.  

On multiple occasions, including after ensuring that it listed the correct social security number and address, in VCAA notice letters and Remands, VA specifically notified the appellant that she was responsible for providing authorization to release all of the Veteran's pertinent treatment records, including from Suburban Community Hospital.  In addition, VA notified the appellant that, on three occasions, it had unsuccessfully tried to obtain records of the Veteran's treatment from 1973 to 1993 at Wade Park and Brecksville VA medical centers.  VA indicated that, if the appellant had pertinent records of the Veteran's treatment as alleged, she should submit them in support of her appeal.

Although the notice letters satisfy the VCAA's content requirements for claims in general, collectively, they do not satisfy the requirements for DIC claims.  They are not Hupp-compliant.  They do not discuss whether the Veteran was service connected at the time of his death, or include an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, or based on a condition not yet service connected.  Despite this, the appellant suffers no prejudice as a result of the Board's decision to proceed in adjudicating this claim, rather than remanding it for additional, Hupp-compliant notice.  The record reflects that, during the course of this appeal, the appellant had actual knowledge of the Veteran's service-connected disabilities at the time of his death (none) and the evidence required to substantiate her claim for service connection for the cause of the Veteran's death.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

According to written statements she submitted during this time period and her hearing testimony, she believes that the Veteran died from liver disease that developed either secondary to his Agent Orange exposure in Vietnam (during hearing, when appellant was present, representative acknowledged that VA does not recognize such disease as being associated with herbicide exposure), or secondary to complications from back surgery (representative acknowledged that the Veteran had been denied service connection for a back disorder) or hepatitis C (representative acknowledged that the Veteran was not service connected for this condition).  These acknowledgments make clear that the appellant, through her representative, knew that she had to demonstrate a relationship between the late Veteran's cause of death from hepatic encephalopathy and end stage liver disease and his service to prevail in her claim.

The agency of original jurisdiction must provide a claimant VCAA notice prior to initially deciding his or her claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent some of the notice letters after the RO initially decided the appellant's claim; they are thus untimely.  The RO cured this timing defect later, however, by readjudicating the appellant's claim in a supplemental statement of the case issued in December 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2011).

In this case the RO made reasonable efforts to identify and obtain relevant records in support of the appellant's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO tried to secure and associate with the claims file all evidence the appellant identified as being pertinent to her claim, including service medical and personnel records and post-service VA and private treatment records.  In certain cases, however, the appellant either did not provide the authorization needed to secure such records (Suburban Community Hospital, dated 1979 to 1981), or VA responded that no such records were not available (Wade Park and Brecksville VA medical centers, dated 1973 to 1993).  

The RO also arranged for a VA physician to review the claims file and offer an opinion as to the etiology of the Veteran's death.  The appellant claims that any unfavorable opinion should be discounted as it is not based on all pertinent treatment records.  However, after VA attempted unsuccessfully to obtain such records on its own initiative, it provided the appellant multiple opportunities to do so.  The appellant did not act in response, thereby hindering VA's ability to fulfill its duty to assist the appellant in the development of her claim.  No further action on VA's part is necessary, however, as the duty to assist is not a one-way street.  If a claimant wishes help in developing his claim, he cannot passively wait for it, particularly in those circumstances where he may have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

II.  Analysis

The appellant claims entitlement to DIC benefits based on her status as a surviving daughter of a Veteran who died from a disability due to service.  According to her initial application for compensation, received in June 2003, the Veteran died from liver cancer, which was related to his in-service Agent Orange exposure.  According to her hearing testimony, presented in August 2006, the Veteran died from liver disease that became complicated following back surgery in 1989 (surgery weakened the Veteran's immune system, resulting in an increased inability to deal with liver problems), a procedure that was necessary to combat back problems that first manifested during service.  She contends in the alternative that the Veteran had service-related hepatitis C, from which the liver disease developed, which eventually led to his hepatic encephalopathy, the cause of his death.

DIC benefits may be paid to a veteran's surviving spouse when a veteran dies of a service-connected disability.  38 U.S.C.A. § 1310 (West 2002).  A veteran's death will be considered as having been due to such a disability when the evidence establishes that the disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (2011).  The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, one must consider whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

VA compensation benefits are not available to the survivors of a veteran whose death was the result of willful misconduct.  38 U.S.C.A. §§ 3.1(d)(1), 1310(a) (2011).  Willful misconduct is defined as "an act involving conscious wrongdoing or known prohibited action."  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1(n) (2011).  

For VA purposes, the simple drinking of an alcoholic beverage is not of itself willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct. Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(c)(2) (2011).  

According to the Veteran's death certificate, the Veteran died on August [redacted], 1992.  The immediate cause of his death was hepatic encephalopathy (worsening of brain function that occurs when the liver is no longer able to remove toxic substances in the blood) due to or the consequence of end stage liver disease.  At the time of his death, the Veteran was not service connected for any disabilities, but the question remains whether a service-related disability was the immediate or underlying cause of the death, or etiologically related thereto, or whether it contributed substantially or materially to the death, aided or lent assistance to the production thereof, or combined to cause it.  

The Veteran's service treatment records reflect that, during service from August 1966 to August 1969 and from March 1979 to April 1973, the Veteran reported no complaints that could now be viewed as associated with liver disease and no medical professional diagnosed any liver abnormalities, including hepatitis C (tests for this condition first became available in 1992).  As alleged, however, he was seen for back complaints.  

Following discharge, by rating decision dated June 1973, the RO denied the Veteran service connection for residuals of a back injury on the basis that, although he complained of back pain during service, there was no evidence of any back disorder on VA examination.  The RO notified the Veteran of its decision and of his appellate rights with regard to the decision, but the Veteran did not appeal it.  

There are no medical documents of record dated from 1973 to 1988.  Private treatment records dated from 1989 establish that, in June of that year, when the Veteran was hospitalized for back surgery, medical professionals noted a positive history of alcohol abuse and findings consistent with cirrhosis.  During the hospitalization, testing revealed alcoholic liver disease with hepatic encephalopathy, which worsened secondary to back surgery and pain medication he was prescribed for his back.  Medical treatment rendered during the month-long hospitalization improved the hepatic encephalopathy and returned the Veteran's brain function back to baseline.  

In February 1990, a medical professional characterized the Veteran's cirrhosis as advanced and diagnosed liver failure secondary thereto.  In June 1992, the Veteran was admitted for hospitalization due to end stage liver failure and cirrhotic complications.  In July 1992, he was again admitted for hospitalization with acute hepatic encephalopathy.  Given his untreated alcoholism, he was found to be ineligible for a liver transplant.  He died the next month.  

One medical professional, a VA gastroenterologist, has discussed the cause of the Veteran's death.  In an opinion dated June 2009, he ruled out a relationship between the Veteran's death and time in service and found that the Veteran's liver failure due to cirrhosis developed secondary to longstanding alcoholic liver disease.  The examiner based this opinion on the following findings: (1) There is clear and consistent documentation of record showing that the Veteran had a long history of alcohol use, which, alone, led to his cirrhosis and liver disease; (2) The liver disease had to have been caused by the alcohol use as all types of liver diseases other than hepatitis C, a test for which was not available until 1992, were excluded; (3) The Veteran had no risk factors for contracting hepatitis C; (4) Even if the Veteran had had hepatitis C, his use of alcohol would have been the overwhelming factor in the cause of his liver disease; (5) Such disease worsened after the back surgery, which is typical and expected; (6) When patients with advanced liver disease take narcotic pain medication or undergo surgery, their residual liver capacity quickly becomes exhausted and hepatic encephalopathy develops; and (7) In the Veteran's case, the surgery and medication did not cause any further liver damage as the Veteran recovered back to baseline.    

The Board must assess the credibility and weight to be attached to a medical opinion.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Provided an opinion includes adequate statements of reasons or bases, the Board may favor one over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In this case, the Board accords the VA examiner's opinion full weight as it is based on a review of the Veteran's claims file, including his medical history, service treatment records and post-service private treatment records, and is supported by adequate rationale.  The appellant has not submitted a medical opinion refuting that of the VA examiner.  

The appellant's assertion linking the Veteran's death to service conflicts with the VA examiner's opinion ruling out such a relationship, but this assertion is not competent.  Although the appellant is competent to report that certain symptoms of the Veteran's liver disease worsened following his back surgery, she is not competent to attribute the Veteran's death to that worsening or otherwise to in-service back complaints, Agent Orange exposure or undocumented hepatitis C.  She does not possess a recognized degree of medical knowledge to provide an opinion on medical causation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Initially in this case, the appellant contended that the Veteran died of liver cancer, which developed secondary to his in-service Agent Orange exposure.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era and has a disease listed in 38 C.F.R. § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent (includes the dioxin in Agent Orange) unless there is affirmative evidence establishing that he was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  

If a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  These diseases do not include liver cancer.  38 C.F.R. § 3.309(e) (2011).  

The medical documents of record in this case do not confirm that the Veteran had liver cancer, as alleged.  In any event, although the Veteran is presumed to have been exposed to herbicide agents given his service in Vietnam, liver cancer is not a disease for which service connection may be presumed based on such exposure.  

The appellant subsequently alleged that the cause of the Veteran's death was related to his back disability, which initially manifested during service.  Indeed service treatment records show in-service back complaints and post-service hospitalization records show a worsening of the Veteran's liver disease following back surgery.  However, during his lifetime, the RO denied the Veteran service connection for a back disability, a decision the Veteran did not appeal, and, according to the VA examiner who evaluated this claim, any worsening in the liver disease secondary to the surgery was not permanent.  Other than the Veteran's assertions, which are not competent, there is simply no evidence of record linking the liver disease, which caused his death, to his in-service back problems.

There is also no evidence of record linking the liver disease to in-service hepatitis C, rather than to the Veteran's longstanding alcohol use.  First, as previously indicated, there was no test for such a condition when the Veteran was serving on active duty.  Second, there is no documentation of record indicating that he had any risk factors for developing such a condition in service.  

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis;
(d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  VBA Training Letter 211A (01-02) (Apr. 17, 2001).  In April 2009, the VA examiner specifically indicated that the record included no notation of any risk factors.

Due primarily to the VA examiner's opinion, which is competent and credible, the Board finds that a service-connected disability was not the immediate or underlying cause of death, or etiologically related thereto, and did not contribute substantially or materially to the death, aid or lend assistance to the production thereof, or combine to cause it.  The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


